DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the communication filed on 2/8/2022.
Claims 1-2, 6, 8-12 and 18-21 have been amended.
Claim 22 has been added.
Claims 1-22 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to the specification has been withdrawn as the specification has been amended in the Cross Reference.
The rejection under 35 U.S.C. 112(b) of claim 11 has been withdrawn as the claim has been amended.
In view of the amendments to the pending claims, the pending claims are not patentably distinct from the’060 patent and ‘571 patent, referenced below.  Therefore, the rejections have been maintained.
Applicant’s arguments (i.e., “a wireless network is formed by an access point
different form the first communication apparatus and the second communication apparatus”), on page 11 of the Remarks, with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20-21, these claims recite the limitation “set the first communication apparatus as an apparatus that provides a second communication apparatus with a communication parameter for connection to a wireless network which is formed by an access point”.  It is unclear how the wireless network is formed by the access point.  It is further unclear if the formed wireless network comprises only the second communication apparatus and the access point or the first communication apparatus, the second communication apparatus, the communication apparatus and the access point.  The metes and bounds of this limitation is entirely unclear and subjective.  Further clarification is required.
Regarding claim 22, this claim recites the limitations “acquire information regarding a public key of the access point” and “provide the access point with a communication parameter for forming the wireless network”.  It is unclear if the public key and communication parameter recited in this claim are referred back to the same key and parameter recited in claim 1 or they are a different public key and communication parameter.  It is further unclear if the wireless network recited in this claim is formed using the public key and communication parameter recited in this claim or the public key and communication parameter recited in claim 1.  The metes and bounds of these limitations are entirely unclear and subjective.  Further clarification is required.
Dependent claims 2-19 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,440,571 in view of Leppanen et al. (US 20150172925) (hereinafter Leppanen).
Claims 1-19 of U.S. Patent No. 10,440,571 disclose all claim limitations of respective claims 1-22 in the instant Application except for the wireless network which is formed by an access point different from the first communication apparatus and the second apparatus.
Leppanen teaches the wireless network which is formed by an access point different from the first communication apparatus and the second apparatus (Leppanen: see figure 1; and paragraphs 0026-0027 and 0040-0045, “The guest device 10 may receive the credentials from a second apparatus, such as an owner's device 30, a tag 50, or a server 40a, 40b. The received credentials are stored 220 to a protected storage” … “The sharing client application 300 may inform a user of the apparatus of available wireless networks. The sharing client application 300 may request the credentials after receiving user's input for accessing an available wireless network. The sharing client application 300 may be arranged to automatically take care of any necessary actions for obtaining and setting the required wireless network access configuration, and trigger establishment of a connection to the wireless network AP 20”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described device and functionality, as suggested by Leppanen with claims 1-19 of U.S. Patent No. 10,440,571. One of ordinary skill in the art would be motivated to do so in order to facilitation sharing of wireless network access parameters (Leppanen: paragraph 0001).

Instant Application 16/576,097
Patent Application US 10,440,571
Claim 1:
A communication apparatus comprising: one or more processors; and one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to: 

acquire information regarding a public key of a first communication apparatus; 


request the first communication apparatus to execute authentication processing based on the acquired information regarding the public key; 

set, in a case where the authentication processing is successful, the first communication apparatus as an apparatus that provides a second communication apparatus with a communication parameter for connection to a wireless network which is 








formed by an access point different from the first communication apparatus and the second apparatus.
Claim 1: 
A communication apparatus comprising: one or more processors; and one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to: capture an image of code information corresponding to a first communication apparatus; acquire information regarding a public key from the code information based on the captured image; 
request the first communication apparatus to execute authentication processing based on the acquired information regarding the public key; 

provide the first communication apparatus with a communication parameter for connection to a wireless network in a case where the authentication processing is successful; set the first communication apparatus provided with the communication parameter as a management apparatus that provides a second communication apparatus with a communication parameter for connection to the wireless network; and make the first communication apparatus operable as the management apparatus in a case where the first communication apparatus has been set as the management apparatus.
Claim 20:
A communication method performed by a communication apparatus, the method comprising: 

acquiring information regarding a public key of a first communication apparatus; 

requesting the first communication apparatus to execute authentication processing based on the acquired information regarding the public key; and
setting, in a case where the authentication processing is successful, the first communication apparatus as an apparatus that provides a second communication apparatus with a communication parameter for connection to the wireless network 











which is formed by an access point different from the first communication apparatus and the second communication apparatus.
Claim 18:
A communication method performed by a communication apparatus, the method comprising: capturing an image of code information corresponding to a first communication apparatus; acquiring information regarding a public key from the code information based on the captured image; 
requesting the first communication apparatus to execute authentication processing based on the acquired information regarding the public key; 
providing the first communication apparatus with a communication parameter for connection to a wireless network in a case where the authentication processing is successful; setting the first communication apparatus provided with the communication parameter as a management apparatus that provides a second communication apparatus with a communication parameter for connection to the wireless network; and making the first communication apparatus operable as the management apparatus in a case where the first communication apparatus has been set as the management apparatus.
Claim 21:
A non-transitory computer readable storage medium storing an instruction for causing a computer to execute a method, the method comprising: 


acquiring information regarding a public key of a first communication apparatus; 
requesting the first communication apparatus to execute authentication processing based on the acquired information regarding the public key; and

 setting, in a case where the authentication processing is successful, the first communication apparatus as an apparatus that provides a second communication apparatus with a communication parameter for connection to the wireless network 









which is formed by an access point different from the first communication apparatus and the second communication apparatus.
Claim 19:
A non-transitory computer readable storage medium storing an instruction for causing a computer to execute a method, the method comprising: capturing an image of code information corresponding to a first communication apparatus; acquiring information regarding a public key from the code information based on the captured image; 
requesting the first communication apparatus to execute authentication processing based on the acquired information regarding the public key; 

providing the first communication apparatus with a communication parameter for connection to a wireless network in a case where the authentication processing is successful; setting the first communication apparatus provided with the communication parameter as a management apparatus that provides a second communication apparatus with a communication parameter for connection to the wireless network; and making the first communication apparatus operable as the management apparatus in a case where the first communication apparatus has been set as the management apparatus.



Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,952,060 in view of Leppanen et al. (US 20150172925) (hereinafter Leppanen).
Claims 1-9 of U.S. Patent No. 10,952,060 disclose all claim limitations of respective claims 1-22 in the instant Application except for the wireless network which is formed by an access point different from the first communication apparatus and the second apparatus.
Leppanen teaches the wireless network which is formed by an access point different from the first communication apparatus and the second apparatus (Leppanen: see figure 1; and paragraphs 0026-0027 and 0040-0045, “The guest device 10 may receive the credentials from a second apparatus, such as an owner's device 30, a tag 50, or a server 40a, 40b. The received credentials are stored 220 to a protected storage” … “The sharing client application 300 may inform a user of the apparatus of available wireless networks. The sharing client application 300 may request the credentials after receiving user's input for accessing an available wireless network. The sharing client application 300 may be arranged to automatically take care of any necessary actions for obtaining and setting the required wireless network access configuration, and trigger establishment of a connection to the wireless network AP 20”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described device and functionality, as suggested by Leppanen with claims 1-9 of U.S. Patent No. 10,952,060. One of ordinary skill in the art would be motivated to do so in order to facilitation sharing of wireless network access parameters (Leppanen: paragraph 0001).

Instant Application 16/576,097
Patent Application US 10,952,060
Claim 1:
A communication apparatus comprising: one or more processors; and one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to: 






acquire information regarding a public key of a first communication apparatus; 



request the first communication apparatus to execute authentication processing based on the acquired information regarding the public key; 













and set, in a case where the authentication processing is successful, the first communication apparatus provided with the communication parameter as an apparatus that provides a second communication apparatus with a communication parameter for connection to a wireless network

which is formed by an access point different from the first communication apparatus and the second communication apparatus.
Claim 1:
A communication apparatus, comprising: one or more memories; and one or more processors in communication with the one or more memories, wherein the one or more processors and the one or more memories cooperate to function as: a receiving unit configured to receive, from a first communication apparatus, a request signal that requests a communication parameter for connection to a wireless network; a determining unit configured to determine whether the request received by the receiving unit includes at least one of information on a public key of the communication apparatus and identification information on the first communication apparatus; 
a providing unit configured to execute a providing process in a case where the determining unit determines that at least one of the information on a public key of the communication apparatus and the identification information on the first communication apparatus is included; and 
an outputting unit configured to output an error in a case where the determining unit does not determine that at least one of the information on a public key of the communication apparatus and identification information on the first communication apparatus is included, 

wherein the providing unit performs, based on receiving the request signal that includes first information, which is information for causing the first communication apparatus to behave as a management apparatus that is capable of executing processing for providing a second communication apparatus with the communication parameter for connection to the wireless network, notification for causing the first communication apparatus to behave as the management apparatus, and provision of the first communication apparatus with the communication parameter for connection to the wireless network, and based on receiving the request signal that does not include the first information, provision of the first communication apparatus with the communication parameter for connection to the wireless network without performing the notification.
Claim 20:
A communication method performed by a communication apparatus, the method comprising: 




acquiring information regarding a public key of a first communication apparatus; 

requesting the first communication apparatus to execute authentication processing based on the acquired information regarding the public key; 












setting, in a case where the authentication processing is successful, the first communication apparatus provided with the communication parameter as a management apparatus that provides a second communication apparatus with a communication parameter for connection to the wireless network

which is formed by an access point different from the first communication apparatus and the second communication apparatus.
Claim 8:
A method for controlling a communication apparatus, the method comprising: receiving, from a first communication apparatus, a request signal that requests a communication parameter for connection to a wireless network; determining whether the request received by the receiving includes at least one of information on a public key of the communication apparatus and identification information on the first communication apparatus; 
executing a providing process in a case where the determining determines that at least one of the information on a public key of the communication apparatus and the identification information on the first communication apparatus is included; 
outputting an error in a case where the determining does not determine that at least one of the information on a public key of the communication apparatus and identification information on the first communication apparatus is included; 

performing, based on receiving the request signal that includes first information, which is information for causing the first communication apparatus to behave as a management apparatus that is capable of executing processing for providing a second communication apparatus with the communication parameter for connection to the wireless network, notification for causing the first communication apparatus to behave as the management apparatus, and providing the first communication apparatus with the communication parameter for connection to the wireless network; and performing, based on receiving the request signal that does not include the first information, providing the first communication apparatus with the communication parameter for connection to the wireless network without performing the notification.
Claim 21:
A non-transitory computer readable storage medium storing an instruction for causing a computer to execute a method, the method comprising: 






acquiring information regarding a public key of a first communication apparatus; 


requesting the first communication apparatus to execute authentication processing based on the acquired information regarding the public key; 












setting, in a case where the authentication processing is successful,  the first communication apparatus provided with the communication parameter as a management apparatus that provides a second communication apparatus with a communication parameter for connection to the wireless network


which is formed by an access point different from the first communication apparatus and the second communication apparatus..
Claim 9:
A non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method for controlling a communication apparatus, the method comprising: receiving, from a first communication apparatus, a request signal that requests a communication parameter for connection to a wireless network; determining whether the request received by the receiving includes at least one of information on a public key of the communication apparatus and identification information on the first communication apparatus; 
executing a providing process in a case where the determining determines that at least one of the information on a public key of the communication apparatus and the identification information on the first communication apparatus is included; outputting an error in a case where the determining does not determine that at least one of the information on a public key of the communication apparatus and identification information on the first communication apparatus is included; 

performing, based on receiving the request signal that includes first information, which is information for causing the first communication apparatus to behave as a management apparatus that is capable of executing processing for providing a second communication apparatus with the communication parameter for connection to the wireless network, notification for causing the first communication apparatus to behave as the management apparatus, and providing the first communication apparatus with the communication parameter for connection to the wireless network; and performing, based on receiving the request signal that does not include the first information, providing the first communication apparatus with the communication parameter for connection to the wireless network without performing the notification.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over NIJDAM (EP 1997292) (hereinafter NIJDAM) in view of Pang et al. (US 20160087967) (hereinafter Pang), and further in view of Leppanen et al. (US 20150172925) (hereinafter Leppanen).
Regarding claim 1, NIJDAM discloses a communication apparatus comprising: one or more processors (NIJDAM: see figure 1A); and one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to: 
acquire information  (NIJDAM: paragraphs 0039-0040, “this is achieved by node A pre-sharing a secret symmetric key…node B pre-sharing a different secret symmetric encryption key with authentication server…for example…node A and node B first register with a service provider”); 
request the first communication apparatus to execute authentication processing based on the acquired information  (NIJDAM: paragraphs 0050-0051 and 0065, “therefore that node B was successfully authenticated by authentication server 109”); and 
set, in a case where the authentication processing is successful, the first communication apparatus as an apparatus that provides a second communication apparatus with a communication parameter for connection to a wireless network (NIJDAM: paragraphs 0039 0048, 0056 and 0071, “node B 103 acts as a temporary authentication server and authenticator in order to authenticate node A 101 (acting as supplicant)”).
NIJDAM does not explicitly disclose the following limitations which are disclosed by Pang, acquire information regarding a public key (Pang: paragraphs 0013, 0017 and 0094, “obtaining…a dynamic password … by scanning the dynamic two-dimensional code … executing, based on the dynamic password, a process of authentication configuration”… “if the dynamic password is a public key of an asymmetric key…”, //Notes: the dynamic password is obtained by the dynamic two-dimensional code…furthermore, the dynamic password can be a public key); and request an apparatus to execute authentication process based on acquired information regarding the public key (Pang: paragraphs 0013, 0017 and 0094, “executing, based on the dynamic password, a process of authentication configuration”… “if the dynamic password is a public key of an asymmetric key…”, //Notes: the dynamic password is obtained by the dynamic two-dimensional code…furthermore, the dynamic password can be a public key).  NIJDAM and Pang are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of NIJDAM and Pang before him or her, to modify the system of NIJDAM to include acquiring a public key from a dynamic two-dimensional code and executing an authentication process regarding the public key of Pang.  The suggestion/motivation for doing so would have been to simplify an operating procedure of connecting a new device to an established wireless device group, thereby improving connection efficiency (Pang: paragraph 0007).
NIJDAM in view of Pang does not explicitly disclose the following limitation which is disclosed by Leppanen, the wireless network which is formed by an access point different from the first communication apparatus and the second communication apparatus (Leppanen: see figure 1; and paragraphs 0026-0027 and 0040-0045, “The guest device 10 may receive the credentials from a second apparatus, such as an owner's device 30, a tag 50, or a server 40a, 40b. The received credentials are stored 220 to a protected storage” … “The sharing client application 300 may inform a user of the apparatus of available wireless networks. The sharing client application 300 may request the credentials after receiving user's input for accessing an available wireless network. The sharing client application 300 may be arranged to automatically take care of any necessary actions for obtaining and setting the required wireless network access configuration, and trigger establishment of a connection to the wireless network AP 20”).  NIJDAM in view of Pang and Leppanen are analogous art because they are from the same field of endeavor, wireless network access parameter sharing.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of NIJDAM in view of Pang and Leppanen before him or her, to modify the system of NIJDAM in view of Pang to include the wireless network that is formed by an access point of Leppanen.  The suggestion/motivation for doing so would have been to facilitation sharing of wireless network access parameters (Leppanen: paragraph 0001).
Regarding claim 20, claim 20 discloses a method claim that is substantially equivalent to the communication apparatus of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 20 and rejected for the same reasons.
Regarding claim 21, claim 21 discloses a non-transitory computer readable storage medium claim that is substantially equivalent to the communication apparatus of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 21 and rejected for the same reasons.
Regarding claim 2, NIJDAM as modified discloses wherein, in order to set the first communication apparatus as the apparatus that provides the second communication apparatus with the communication parameter, the communication apparatus registers the first communication apparatus as the apparatus that provides the second communication apparatus with the communication parameter into a base station of the wireless network (NIJDAM: paragraphs 0039-0040, “this is achieved by node A pre-sharing a secret symmetric key…node B pre-sharing a different secret symmetric encryption key with authentication server…for example…node A and node B first register with a service provider”).
Regarding claim 3, NIJDAM as modified discloses wherein the communication apparatus registers the first communication apparatus to the base station without the base station and the first communication apparatus executing the authentication processing (NIJDAM: paragraphs 0050-0051 and 0065, “therefore that node B was successfully authenticated by authentication server 109”).  
Regarding claim 4, NIJDAM as modified discloses wherein the communication apparatus registers the first communication apparatus to the base station by transmitting a registration request for requesting registration of the first communication apparatus to the base station (NIJDAM: paragraphs 0039-0040, “this is achieved by node A pre-sharing a secret symmetric key…node B pre-sharing a different secret symmetric encryption key with authentication server…for example…node A and node B first register with a service provider”).
Regarding claim 5, NIJDAM as modified discloses wherein the registration request includes identification information about the first communication apparatus (Pang: paragraph 0078, “The information about the to-be-connected device includes a device identifier of the to-be-connected device, for example, a hardware address, that is, a Media Access Control (MAC) address. Optionally, the information about the to-be-connected device may further include one or more of the following: an interface address, a P2P capacity parameter, an operating channel, a supported authentication manner, configuration timeout (where if configuration is not completed within a time, a configuration process becomes invalid), invitation flags, a group identification (ID) (P2P Group basic service set identification (BSSID)), a channel list, P2P device information (P2P Device Info), a configuration method, a status, a public key of a device, a public key hash value”).  The same motivation to modify NIJDAM in view of Pang in view of Leppanen, as applied in claim 1 above, applies here.
Regarding claim 6, NIJDAM as modified discloses wherein the execution of the instructions further causes the communication apparatus to: receive information indicating whether the base station has registered the first communication apparatus as the apparatus that provides the second communication apparatus with the communication parameter (NIJDAM: paragraphs 0039 0048, 0056 and 0071, “node B 103 acts as a temporary authentication server and authenticator in order to authenticate node A 101 (acting as supplicant)”)).
Regarding claim 7, NIJDAM as modified discloses wherein the execution of the instructions further causes the communication apparatus to: notify the first communication apparatus of a result indicated by the received information (NIJDAM: paragraphs 0050-0051 and 0065, “therefore that node B was successfully authenticated by authentication server 109”).
Regarding claim 8, NIJDAM as modified discloses wherein the wireless network which is able to be connected by using a communication parameter provided by the communication apparatus and the wireless network which is able to be connected by using the communication parameter provided by the first communication apparatus are the same wireless network (NIJDAM: paragraphs 0039 0048, 0056 and 0071, “node B 103 acts as a temporary authentication server and authenticator in order to authenticate node A 101 (acting as supplicant)”).
Regarding claim 9, NIJDAM as modified discloses wherein the execution of the instructions further causes the communication apparatus to: transmit information that is necessary for setting the first communication apparatus as the apparatus that provides the second communication apparatus with the communication parameter, in a case where the first communication apparatus has been set as the apparatus that provides the second communication apparatus with the communication parameter (NIJDAM: paragraphs 0039 0048, 0056 and 0071, “node B 103 acts as a temporary authentication server and authenticator in order to authenticate node A 101 (acting as supplicant)”).
Regarding claim 10, NIJDAM as modified discloses wherein the execution of the instructions further causes the communication apparatus to: determine whether to set the first communication apparatus as the apparatus that provides the second communication apparatus with the communication parameter based on a user instruction, wherein the communication apparatus determines to set the first communication apparatus as the apparatus that provides the second communication apparatus with the communication parameter in a case where the first communication apparatus is selected as the apparatus that provides the second communication apparatus with the communication parameter by a user (NIJDAM: paragraphs 0039 0048, 0056 and 0071, “node B 103 acts as a temporary authentication server and authenticator in order to authenticate node A 101 (acting as supplicant)”).
Regarding claim 11, NIJDAM as modified discloses wherein the execution of the instructions further causes the communication apparatus to: determine whether to set the first communication apparatus as the apparatus that provides the second communication apparatus with the communication parameter based on information indicating whether the first communication apparatus has a performance for operating as the apparatus that provides the second communication apparatus with the communication parameter, wherein the communication apparatus does not determine to set the first communication apparatus as the apparatus that provides the second communication apparatus with the communication parameter in a case where the first communication apparatus does not have the performance (NIJDAM: paragraphs 0039-0041, 0050-0051 and 0065, “therefore that node B was successfully authenticated by authentication server 109”).
Regarding claim 13, NIJDAM as modified discloses wherein the execution of the instructions further causes the communication apparatus to: capture an image of code information corresponding to the first communication apparatus, wherein the communication apparatus acquires the information regarding the public key from the image of the code information (Pang: paragraphs 0013, 0017 and 0094, “obtaining…a dynamic password … by scanning the dynamic two-dimensional code … executing, based on the dynamic password, a process of authentication configuration”).  The same motivation to modify NIJDAM in view of Pang in view of Leppanen, as applied in claim 1 above, applies here.
Regarding claim 14, NIJDAM as modified discloses wherein the code information is a barcode or a two-dimensional code (Pang: paragraphs 0013, 0017 and 0094, “obtaining…a dynamic password … by scanning the dynamic two-dimensional code … executing, based on the dynamic password, a process of authentication configuration”).  The same motivation to modify NIJDAM in view of Pang in view of Leppanen, as applied in claim 1 above, applies here.
Regarding claim 15, NIJDAM as modified discloses wherein the communication apparatus acquires the information regarding the public key from the first communication apparatus via wireless communication compliant with NFC (Near Field Communication) (Pang: paragraph 0075, “a method for establishing a connection according to Embodiment 1 of the present disclosure. In this embodiment, the group member device may communicate with the to-be-connected device in a near field communication (NFC) manner. NFC is both a short-distance communication method and a short-range high frequency wireless communications technology, and allows electronic devices to exchange data with each other (within ten centimeters) by performing non-contact point-to-point data transmission”).  The same motivation to modify NIJDAM in view of Pang in view of Leppanen, as applied in claim 1 above, applies here.
Regarding claim 16, NIJDAM as modified discloses wherein the communication apparatus acquires the information regarding the public key from the first communication apparatus via wireless communication compliant with Bluetooth (Pang: paragraph 0075, “a method for establishing a connection according to Embodiment 1 of the present disclosure. In this embodiment, the group member device may communicate with the to-be-connected device in a near field communication (NFC) manner. NFC is both a short-distance communication method and a short-range high frequency wireless communications technology, and allows electronic devices to exchange data with each other (within ten centimeters) by performing non-contact point-to-point data transmission”).  The same motivation to modify NIJDAM in view of Pang in view of Leppanen, as applied in claim 1 above, applies here.
Regarding claim 17, NIJDAM as modified discloses wherein the authentication processing is executed based on a hash value about the public key (Pang: paragraph 0159, “the hash authentication unit 630 is configured to receive a public key and a public key hash value of the to-be-connected device that are generated by the to-be-connected device during the process of WPS authentication configuration, perform hash authentication according to the public key and the public key hash value of the to-be-connected device, and if hash authentication succeeds, instruct the password sharing unit to send the first password to the group owner device”).  The same motivation to modify NIJDAM in view of Pang in view of Leppanen, as applied in claim 1 above, applies here.
Regarding claim 18, NIJDAM as modified discloses wherein the communication parameter provided by the communication apparatus includes at least any one of a service set identifier (SSID), an encryption key, an encryption method, a network key, an authentication key, or an authentication method (Pang: paragraph 0079, “The information about the group owner device includes an identifier of the group owner device, for example, a hardware address, that is, a MAC address. Optionally, the information about the group owner device may further include one or more of the following: an interface address, a P2P capacity parameter, an operating channel, a supported authentication manner, configuration timeout (where if configuration is not completed within a time, a configuration process becomes invalid), invitation flags, a group ID (P2P Group BSSID), a channel list, P2P device information, a configuration method, a status, a public key of a device, a public key hash value of a device, a WSC parameter (WSC IE), a P2P parameter (P2P IE),”).  The same motivation to modify NIJDAM in view of Pang in view of Leppanen, as applied in claim 1 above, applies here.
Regarding claim 19, NIJDAM as modified discloses wherein the communication parameter provided by the communication apparatus is information for executing communication compliant with the Institute of Electrical and Electronics Engineers (IEEE) 802.11 series standard (Pang: paragraphs 0067-0068 and 0079, “The wireless device group includes the group owner device and the group member device, and may be a wireless local area network with a central node, such as a basic service set (BSS) network, a P2P network, or a smart grid”).  The same motivation to modify NIJDAM in view of Pang in view of Leppanen, as applied in claim 1 above, applies here.

Allowable Subject Matter
Claims 12 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 12 and 22, none of the prior art of record, discloses, individually or in reasonable combination, the features disclosed in claim 1 if written in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431